DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 01/01/2021.  
Claim 18 has been canceled.
Claims 1-17 and 19-20 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Response to Arguments
Previous objections to the specification not included in this action have been withdrawn in view of amendments.  Applicant did not respond to the hyperlink issue.
Previous objections to the claims have been withdrawn in view of amendments.
Applicant's arguments filed 01/01/2021 have been fully considered but they are not persuasive.  
Applicant argues that a location of a resource page is allegedly not a publisher of a web page.  However, examiner respectfully disagrees.  The base URL is what makes the page public, i.e. publisher (for example, yahoo.com is the publisher of a particular web page).  
Applicant also argues that a reference allegedly is not a revelation of web-page identification information and is not stored in correspondence relationship with different pieces of key information.  However, examiner respectfully disagrees.  As can be seen in at least figure 8, Sommerer shows key information being mapped to pieces of web-page identification information (i.e. “references” achieved through different data structures or indexes that relate relevant URLs [key information] to respective thumbnails, content, etc. [web page identification information]), i.e. correspondence relationship between pieces of key information and respective pieces of web-page identification information.  
Applicant further argues that the claimed features would somehow modify the intended purpose of Sommerer.  However, examiner respectfully disagrees.  It is unclear how applicant comes to the conclusion that the claimed features make saving time unsatisfactory.  Furthermore, examiner disagrees with applicant’s interpretation of the intended purpose of Sommerer.  The intended purpose of Sommerer is generally to provide a preview utility (e.g. in paragraph 8).
As such, Sommerer teaches the claimed features.  It is noted that several of the cited documents in the IDS also appear to teach the argued features (e.g. .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sommerer et al. (US 20040205514 A1).
As per independent claim 1, Sommerer teaches a method for displaying a web page content, comprising: acquiring a selection signal corresponding to a first web page address among at least one web page address displayed on a first user interface (e.g. in paragraphs 26-27, “resource page, including multiple hyperlinks” and e.g. “hovers with the mouse cursor over the hyperlink… clicking on an icon or other control associated with a link”); obtaining summary information of a first web page corresponding to the first web page address, according to the first web page address, wherein the summary information of the first web page comprises identification information of the first web page (e.g. in paragraphs 34 and 36, “retrieval operation 410 retrieves the target resource page and/or its preview representation (collectively referred to as "preview content") from the linked resource address… text summaries based on entities found in the textual content of the target resource page, associated search queries or user topics, or extracted logical units from the document (e.g., title, menus, tables of contents, paragraphs, nested documents and images, and other visual and audio characteristics”); and wherein the obtaining summary information of a first web page corresponding to the first web page address further comprises: extracting key information of the first web page in the first web page address, wherein the key information of the first web page includes information associating with a publisher of a web page (e.g. in paragraph 72, “base page URL value 810 specifies the location of the resource page”, note: a web page is published via URL, i.e. publisher); and obtaining, according to the key information of the first web page and from a first correspondence relationship between different pieces of key information and respective pieces of web-page identification information, a piece of web-page identification information corresponding to the key information of the first web page in the first web page address (e.g. in paragraphs 65-66, 72-73 and 76, “References to such resource pages, resource page locations, and thumbnail images allow the tool to reuse duplicative data storage”, etc. and/or location(s) of the component resource document(s)… page data structure also includes one or more references 816 to the base resource document storage 818 and component resource document stores” and figures 7-8), and determining the obtained piece of web-page identification information as the identification information of the first web page (e.g. in paragraphs 65-66 and 72-73, “reuse of the archived web page content, URL, and thumbnail image”, etc. and figure 8); displaying a first card on the first user interface (e.g. in paragraph 27 and figure 1, “the preview 106”); and displaying the summary information of the first web page on the first card (e.g. in paragraph 36, “the preview may display the title of the target resource page, if available, or the preview may be annotated with search query parameters”).
As per claim 2, the rejection of claim 1 is incorporated and Sommerer further teaches wherein the summary information of the first web page comprises title information of the first web page (e.g. in paragraph 36); and wherein the obtaining summary information of a first web page corresponding to the first web page address further comprises: obtaining a web page file corresponding to the first web page address (e.g. in paragraphs 34 and 36); and parsing the web page file corresponding to the first web page address, and obtaining the title information of the first web page according to the parsing result (e.g. in paragraphs 34 and 36).
As per claim 3, the rejection of claim 1 is incorporated and Sommerer further teaches wherein the displaying the summary information of the first web page further comprises: displaying the first card on an upper layer of the first user interface (e.g. in figure 1 and paragraph 26).
Claims 10-12 are the device claims corresponding to method claims 1-3, and are rejected under the same reasons set forth and Sommerer further teaches a processor and a memory device, accessible by the processor, the memory containing instructions executable by the processor (e.g. in paragraphs 88-89).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 4-6, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sommerer et al. (US 20040205514 A1) in view of Milener et al. (US 20060070012 A1).
As per claim 4, the rejection of claim 1 is incorporated, but Sommerer does not specifically teach acquiring a first trigger signal corresponding to the first card; displaying a first floating window according to the first trigger signal, and the first floating window containing the first web page; or invoking a first application corresponding to the first web page according to the first trigger signal, and displaying the web page content of the first web page through the first application; or invoking a browser according to the first trigger signal and displaying the first web page through the browser.  However, Milener teaches acquiring a first trigger signal corresponding to a first card (e.g. in paragraphs 77-78 and 80) and displaying a first floating window according to the first trigger signal, and the first floating window containing the first web page; or invoking a first application corresponding to the first web page according to the first trigger signal, and displaying the web page content of the first web page through the first application; or invoking a browser according to the first trigger signal and displaying the first web page through the browser (e.g. in paragraph 77-78 and 80).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sommerer to include the teachings of Milener because one of ordinary 
As per claim 5, the rejection of claim 1 is incorporated and Sommerer further teaches displaying a second card according to the second trigger signal, the second card containing summary information of a second web page, and the second web page being a web page corresponding to a second web page address among the at least one web page address (e.g. in paragraphs 27 and 36, select another link), but does not specifically teach acquiring a second trigger signal corresponding to the first card.  However, Milener teaches acquiring a second trigger signal corresponding to a first card and displaying a second card according to the second trigger signal (e.g. in paragraphs 8 and 79).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sommerer to include the teachings of Milener because one of ordinary skill in the art would have recognized the benefit of allowing other cards to be displayed.
As per claim 6, the rejection of claim 4 is incorporated, but Sommerer does not specifically teach acquiring a switching instruction corresponding to the first floating window and displaying a second floating window according to the switching instruction, the second floating window containing a second web page, and the second web page being a web page corresponding to a second web page address among the at least one web page address. However, Milener teaches acquiring a switching instruction corresponding to a first floating window and displaying a second floating window according to the switching instruction, the second floating 
Claims 13-15 are the device claims corresponding to method claims 4-6, and are rejected under the same reasons set forth.  
Claim 19 corresponds to method claims 1-5, and are rejected under the same reasons set forth.  

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sommerer et al. (US 20040205514 A1) in view of Milener et al. (US 20060070012 A1) and Johnson et al. (US 6489974 B1).
As per claim 7, the rejection of claim 1 is incorporated, but Sommerer does not specifically teach acquiring a full screen display instruction corresponding to the first web page; invoking a first application corresponding to the first web page according to the full screen display instruction for the first application to run in a foreground; and displaying the web page content of the first web page through the first application.  However, Milener teaches acquiring display instruction corresponding to a first web page and invoking a first application corresponding to the first web page according to the display instruction for the first application to run and displaying the web page content of the first web page through the first application (e.g. 
Claim 16 is the device claim corresponding to method claim 7, and is rejected under the same reasons set forth.  

Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sommerer et al. (US 20040205514 A1) in view of Milener et al. (US 20060070012 A1) and Johnson et al. (US 6489974 B1) as applied above, and further in view of Alam et al. (US 20050160419 A1).
 As per claim 8, the rejection of claim 7 is incorporated, but the combination does not specifically teach wherein invoking a first application corresponding to the first web page according to the full screen display instruction further comprises: obtaining an application identifier corresponding to the key information in the first web page address from a second corresponding relationship according to the full screen display instruction, and determining an application identified by the obtained application identifier as the first application; the second corresponding relationship comprising a correspondence relationship between different key information and different application identifiers; and invoking the first application.  However, Alam teaches obtaining an application identifier corresponding to key information in a first web page address from a corresponding relationship and determining an application identified by the obtained application identifier as a first application, the corresponding relationship comprising a correspondence relationship between different key information and different application identifiers and invoking the first application (e.g. in paragraph 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Alam because one of ordinary skill in the art would have recognized the benefit of incorporating well-known features of servers to facilitate communication with browsers, amounting to a simple substitution that yields predictable results.  
As per claim 9, the rejection of claim 7 is incorporated and the combination further teaches invoking a browser to cause the browser to run in a foreground corresponding to the first web page and displaying the first web page through the browser (e.g. Milener, in paragraph 80 and figure 2; Johnson, column 8 lines 48-63), but does not specifically teach when a terminal does not install the first application.  However, Alam teaches invoking a browser corresponding to a first web page when a terminal does not install the first application (e.g. in paragraph 2, first application being an application installed on server, instead of/separate from the browser of the user 
Claim 17 is the device claim corresponding to method claim 8, and is rejected under the same reasons set forth.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sommerer et al. (US 20040205514 A1) in view of Milener et al. (US 20060070012 A1) and further in view of Inala et al. (US 20030187925 A1).
Claim 20 is corresponds to claim 19, and is rejected under the same reasons set forth and the combination further teaches display summary information of the web page content to a user first, to thereby convey main content corresponding to the at least one web page address to the user, prior to displaying the web page content to the user (e.g. Sommerer, in paragraphs 27 and 36; Milener, in paragraph 80), but does not specifically teach a mobile phone.  However, a mobile phone was a well-known device, as shown by Inala (e.g. in paragraph 106).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Inala because one of ordinary skill in the art would have recognized the benefit of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example,
Horvitz (US 6067565 A) teaches “a title of a page or in a summary thereof in a rendered page” (e.g. in column 38 lines 8-30 and figures 15A-15B).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        04/10/2021